—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 26, 1999, which, in an interpleader action brought by a law *75firm to resolve adverse claims to a portion of settlement proceeds asserted by the law firm’s client and a public adjuster who had been retained by the client, denied the client’s motion for summary judgment dismissing the complaint and for partial summary judgment on its counterclaims against the law firm for malpractice and breach of fiduciary duty, and granted the law firm’s cross motion for, inter alia, summary judgment discharging it from liability on condition that it pay into court the disputed amount of money, and dismissing the client’s counterclaims, unanimously affirmed, without costs.
The proof that the law firm was presented with a written agreement between its client and the public adjuster, entered into before the law firm had been retained and plainly purporting to entitle the public adjuster to a portion of the settlement proceeds realized as a result of the law firm’s efforts on behalf of the client, sufficiently establishes the law firm as a disinterested stakeholder entitled to be discharged under CPLR 1006. The foregoing necessarily entails rejection of the client’s claims that the law firm committed malpractice by, inter alia, withholding the disputed amount and instituting the instant interpleader action in order to reward the public adjuster for having recommended the law firm to the client. Concur— Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.